Exhibit 10.10
 
THIS PROMISSORY NOTE (“NOTE”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”).  THIS NOTE HAS BEEN ACQUIRED FOR
INVESTMENT ONLY AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF
REGISTRATION OF THE RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.  


PROMISSORY NOTE
 
Principal Amount:  Up to $2,500,000
 Dated as of May 12, 2014
St. Louis, Missouri

                                                                                  
              Quinpario Acquisition Corp., a Delaware corporation and blank
check company (the “Maker”), promises to pay to the order of Quinpario Partners
LLC or its registered assigns or successors in interest (the “Payee”), or order,
the principal sum of up to Two Million Five Hundred Thousand Dollars
($2,500,000) in lawful money of the United States of America, on the terms and
conditions described below.  All payments on this Note shall be made by check or
wire transfer of immediately available funds or as otherwise determined by the
Maker to such account as the Payee may from time to time designate by written
notice in accordance with the provisions of this Note.


1.           Principal. The principal balance of Note shall be payable on the
earlier of: (i) December 31, 2014 or (ii) the date on which Maker consummates a
business combination. The principal balance may be prepaid at any time.


2.           Interest. No interest shall accrue on the unpaid principal balance
of this Note.


3.           Drawdown Requests. The principal of this Note may be drawndown from
time to time prior to the earlier of: (i) December 31, 2014 or (ii) the date on
which Maker consummates a business combination, upon written request from Maker
to Payee (each, a “Drawdown Request”), which Drawdown Request must state the
amount to be drawndown, and must not be an amount less than Ten Thousand Dollars
($10,000).  Payee shall fund each Drawdown Request within five (5) business days
after receipt of a Drawdown Request; provided, however, that the maximum amount
of drawdowns collectively under this Note is Two Million Five Hundred Thousand
Dollars ($2,500,000).


4.           Terms of Drawdown Requests.  Maker and Payee agree that Maker may
request up to Two Million Five Hundred Thousand Dollars ($2,500,000) for
transaction costs associated with any business combination.      


5.           Application of Payments. All payments shall be applied first to
payment in full of any costs incurred in the collection of any sum due under
this Note, including (without limitation) reasonable attorney’s fees, then to
the payment in full of any late charges and finally to the reduction of the
unpaid principal balance of this Note.


6.           Events of Default. The following shall constitute an event of
default (“Event of Default”):
 
(a)           Failure to Make Required Payments. Failure by Maker to pay the
principal amount due pursuant to this Note within five (5) business days of the
date specified above.


(b)           Voluntary Bankruptcy, Etc. The commencement by Maker of a
voluntary case under any applicable bankruptcy, insolvency, reorganization,
rehabilitation or other similar law, or the consent by it to the appointment of
or taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of Maker or for any substantial part of
its property, or the making by it of any assignment for the benefit of
creditors, or the failure of Maker generally to pay its debts as such debts
become due, or the taking of corporate action by Maker in furtherance of any of
the foregoing.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Involuntary Bankruptcy, Etc. The entry of a decree or order for
relief by a court having jurisdiction in the premises in respect of Maker in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of Maker or for any substantial part of its
property, or ordering the winding-up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
60 consecutive days.
 
7.            Remedies.
 
(a)           Upon the occurrence of an Event of Default specified in Section
4(a) hereof, Payee may, by written notice to Maker, declare this Note to be due
immediately and payable, whereupon the unpaid principal amount of this Note, and
all other amounts payable thereunder, shall become immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.


(b)           Upon the occurrence of an Event of Default specified in Sections
4(b) and 4(c), the unpaid principal balance of this Note, and all other sums
payable with regard to this Note, shall automatically and immediately become due
and payable, in all cases without any action on the part of Payee.


8.            Waivers. Maker and all endorsers and guarantors of, and sureties
for, this Note waive presentment for payment, demand, notice of dishonor,
protest, and notice of protest with regard to the Note, all errors, defects and
imperfections in any proceedings instituted by Payee under the terms of this
Note, and all benefits that might accrue to Maker by virtue of any present or
future laws exempting any property, real or personal, or any part of the
proceeds arising from any sale of any such property, from attachment, levy or
sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and Maker agrees that any real
estate that may be levied upon pursuant to a judgment obtained by virtue hereof,
on any writ of execution issued hereon, may be sold upon any such writ in whole
or in part in any order desired by Payee.


9.            Unconditional Liability. Maker hereby waives all notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of this Note, and agrees that its liability shall be
unconditional, without regard to the liability of any other party, and shall not
be affected in any manner by any indulgence, extension of time, renewal, waiver
or modification granted or consented to by Payee, and consents to any and all
extensions of time, renewals, waivers, or modifications that may be granted by
Payee with respect to the payment or other provisions of this Note, and agrees
that additional makers, endorsers, guarantors, or sureties may become parties
hereto without notice to Maker or affecting Maker’s liability hereunder.
 
10.          Notices. All notices, statements or other documents which are
required or contemplated by this Agreement shall be: (i) in writing and
delivered personally or sent by first class registered or certified mail,
overnight courier service or facsimile or electronic transmission to the address
designated in writing, (ii) by facsimile to the number most recently provided to
such party or such other address or fax number as may be designated in writing
by such party and (iii) by electronic mail, to the electronic mail address most
recently provided to such party or such other electronic mail address as may be
designated in writing by such party.  Any notice or other communication so
transmitted shall be deemed to have been given on the day of delivery, if
delivered personally, on the business day following receipt of written
confirmation, if sent by facsimile or electronic transmission, one (1) business
day after delivery to an overnight courier service or five (5) days after
mailing if sent by mail.


11.          Construction. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW
PROVISIONS THEREOF.
 
 
 

--------------------------------------------------------------------------------

 


12.          Severability. Any provision contained in this Note which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


13.          Trust Waiver.  Notwithstanding anything herein to the contrary, the
Payee hereby waives any and all right, title, interest or claim of any kind
(“Claim”) in or to any distribution of or from the trust account that was
established from the proceeds of the initial public offering (the “IPO”)
conducted by the Maker (including the deferred underwriters discounts and
commissions) and the proceeds of the sale of the units issued in the private
placement, as described in greater detail in the registration statement on Form
S-1 which was declared effective by the Securities Exchange Commission on August
8, 2013, and hereby agrees not to seek recourse, reimbursement, payment or
satisfaction for any Claim against the trust account for any reason whatsoever.


14.           Conversion to Warrants.  Payee may, in its sole discretion, upon
notice Maker, elect to convert up to $750,000 of such principal balance of the
Note into warrants of the post business combination entity at a price of $0.75
per warrant option.  Such warrants would be identical to the placement warrants.
 
15.          Amendment; Waiver.  Any amendment hereto or waiver of any provision
hereof may be made with, and only with, the written consent of the Maker and the
Payee.


16.          Assignment.  No assignment or transfer of this Note or any rights
or obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void.
 
IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by the undersigned as of the day and year first above
written.
 

 
QUINPARIO ACQUISITION CORP.
           
By:
 /s/ Paul J. Berra III
     
Name:  Paul J. Berra III
     
Title: Vice President, General Counsel and Secretary

 
 

--------------------------------------------------------------------------------